EXHIBIT 10.1
CONFIDENTIAL
 
LICENSE AGREEMENT
THIS LICENSE AGREEMENT (“Agreement”) is made as of this December 14, 2015
(“Effective Date”) by and between the UNIVERSITY OF MISSISSIPPI, SCHOOL OF
PHARMACY, an educational institution with a principal address at University,
Mississippi 38677 (“UM”) and NEMUS, a corporation organized and existing under
the laws of California with a principal address 650 Town Center Drive, Suite
1770, Costa Mesa, CA 92626 (“Licensee”).
RECITALS
WHEREAS, UM is the owner of certain patent applications and other technology
related to the rectal delivery of prodrugs of Cannabidiol, hereinafter referred
to as UM 8930;
WHEREAS, Licensee wishes to acquire certain rights and licenses with respect to
UM 8930 in accordance with the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound herby, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS

1.1 Unless otherwise provided in this Agreement, the following terms when used
with initial capital letters shall have the meanings set forth below:

"Affiliate" means, when used with reference to Licensee, any person directly or
indirectly controlling, controlled by or under common control with Licensee.
"Bankruptcy Event" means the person in question becomes insolvent, or voluntary
or involuntary proceedings by or against such person are instituted in
bankruptcy or under any insolvency law, or a receiver or custodian is appointed
for such person, or proceedings are instituted by or against such person for
corporate dissolution of such person, which proceedings, if involuntary, shall
not have been dismissed within sixty (60) days after the date of filing, or such
person makes an assignment for the benefit of creditors, or substantially all of
the assets of such person are seized or attached in an insolvency-related
proceeding and not released within sixty (60) days thereafter.
"Calendar Quarter" means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.
“Calendar Year” means each twelve-month period commencing upon January 1.
"Confidential Information" means (i) the Technical Information, (ii) any other
information or material in tangible form that is marked as confidential or
proprietary by the furnishing party at the time it is delivered to the receiving
party, and (iii) information that is furnished orally if the furnishing party
identifies such information as confidential or proprietary when it is disclosed
and promptly confirms such designation in writing after such disclosure.
"Effective Date" shall have the meaning set forth on page 1 of this Agreement.
“Federal Government Interest” means the rights of the United States Government
and agencies thereof under Public Laws 96_517, 97_256 and 98_620, codified at 35
U.S.C.§§ 200-212, and any regulations issued thereunder, as such statute or
regulations may be amended from time to time hereafter.
*** Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

--------------------------------------------------------------------------------

"Field" means all indications for Products administered via ocular delivery.
“Improvements” means any improvement, modification or other refinement,
regardless of the patentability thereof to (a) the subject matter of the
Licensed Technology that is within the scope of the Patents, or (b) the
development, manufacture, use or sale of which, except for the licenses granted
herein, would infringe any of the Patents including for patent applications
those claims therein treated as if they were issued).
"Licensed Technology" means and includes UM Know-How, the Patents and
Improvements related to UM 8930.
“Net Sales” means Licensee’s invoice price or fee, less the following for all
Products sold for commercial use or Commercially Used by Licensee or its
Affiliates:
(a)            any and all normal and customary trade, prompt payment, cash and
quantity discounts, customary allowances actually granted to purchasers of a
Product for returns and recalled Product (including in connection with Product
withdrawals, expired Product and Product recalls), chargeback and reporting fees
paid to wholesalers and other distributors, allowances to end users
participating in incentive programs, rebates and other credit adjustments based
upon shipping discrepancies and order errors;
(b)            administrative fees to managed health care organizations;
(c)            freight expenses for shipping Product in finished package form
(including insurance) to such purchasers, including without limitation the costs
of export licenses, shipping, postage and handling charges, if not paid by the
purchaser;
(d)            commissions or fees paid to independent sales representatives,
brokers, dealers, or distributors;
(e)            any taxes and tariffs or duties paid, absorbed or allowed that
are paid on sales of Product in finished package form, (excluding income taxes);
(f)            allocated costs for sales samples of Products, for all Products
sold or Commercially Used by Licensee or its Affiliates; and
(g)            Amounts invoiced for Products that are not paid within the
required time.
Sales to a Third Party distributor of such Product in any given country shall be
considered a sale to a Third Party purchaser for commercial use.  Sale or
transfer to an Affiliate or sublicensee for re-sale by such Affiliate or
sublicensee shall not be considered a sale for the purpose of this provision,
but the resale by such Affiliate or sublicensee to a Third Party for commercial
use shall be a sale for such purposes.
Notwithstanding the foregoing, in the event a Product is sold in a country in
the Territory as Combination Product, Net Sales of the Combination Product will
be calculated as follows:
(i)            If the Product (without such Other Component) and the Other
Component(s) contained in the Combination Product each are sold separately in
such country, Net Sales will be calculated by multiplying the total Net Sales
(as described above) of the Combination Product by the fraction A/(A+B), where A
is the average gross selling price in such country of the Product (without such
Other Component) sold separately in the same formulation and dosage, and B is
the sum of the average gross selling prices in such country of such Other
Component(s) sold separately in the same formulation and dosage, during the
applicable Calendar Year.

--------------------------------------------------------------------------------

(ii)            If the Product (without such Other Component) is sold
independently of the Other Component(s) contained in the Combination Product in
such country, but the average gross selling price of such Other Component(s) in
such country cannot be determined, Net Sales will be calculated by multiplying
the total Net Sales (as described above) of the Combination Product by the
fraction A/C where A is the average gross selling price in such country of such
Product (without such Other Component) sold independently and C is the average
gross selling price in such country of the entire Combination Product, during
the applicable Calendar Year.
(iii)            If the Other Component(s) contained in the Combination Product
are sold independently of the Product (without such Other Component) in such
country, but the average gross selling price of such Product (without such Other
Component) in such country cannot be determined, Net Sales will be calculated by
multiplying the total Net Sales (as described above) of the Combination Product
by the fraction (1-(B/C)), where B is the average gross selling price in such
country of such Other Component(s) and C is the average gross selling price in
such country of the entire Combination Product, during the applicable Calendar
Year.
(iv)            If the Product (without such Other Component) contained in the
Combination Product and Other Component(s) contained in the Combination Product
are not sold separately in such country, or if they are sold separately but the
average gross selling price of neither such Product (without such Other
Component) nor such Other Component(s) can be determined in such country, Net
Sales of the Combination Product in such country will be calculated by mutual
agreement of the Parties.
"Other Component" means any therapeutically active pharmaceutical ingredient
that is not covered or claimed by, or is not included in, the Licensed
Technology, or any proprietary delivery device or other proprietary delivery
means.
"Patent(s)" means any patents or patent applications which claim the
invention(s) summarized in Appendix A, including without limitation any United
States Letters Patent, and all continuations, continuations-in-part, additions,
divisions, renewals, extensions, reexaminations and reissues of any of the
foregoing, all foreign counterparts of any of the foregoing, and any other
patent applications or patents which relate to the Licensed Technology owned or
controlled by UM during the term of this Agreement.
“Patent Expenses” means (a) all reasonable fees, expenses, and charges of
outside patent counsel related to Patent Rights listed in Exhibit A currently or
added by amendment at a future date, incurred by UM in connection with the
preparation, filing, prosecution, issuance, re-issuance, re-examination,
interference, and/or maintenance of applications for patent rights, currently
contained or that may be added to Exhibit A; and (b) an administrative fee in
the amount of twenty percent (20%) of the amount of future Patent Expenses
incurred in the course of activities conducted pursuant to (a), subject to
Article 7.
"Person" means an individual, partnership, corporation, joint venture,
unincorporated association, or other entity, or a government or department of
agency thereof.

--------------------------------------------------------------------------------

"Products" means any article or portion thereof which is made, produced, or used
in whole or in material part, by or with the use of the Licensed Technology.
 
"Technical Information" means and includes all technical information, trade
secrets, developments, discoveries, know-how, methods, techniques, formulae,
processes and other information relating to the Licensed Technology that UM owns
or controls on the date hereof or owns or controls in the future, and provides
to Licensee pursuant to this Agreement, including by way of illustration and not
limitation, designs, data, drawings, documents, models, and other similar
information.
“UM Know-How” means all information, technical data and assistance, inventions
and discoveries of UM disclosed or provided to Licensee by UM relating to the
exploitation of any invention described in the Patents.
"Valid Claim" means a claim of an unexpired issued Patent that has not been
withdrawn, canceled or disclaimed or held invalid by a court or governmental
authority of competent jurisdiction in an unappealed or unappealable decision.
ARTICLE 2
GRANT OF LICENSE



2.1 Grant of License.  Subject to the terms and conditions contained in this
Agreement, UM hereby grants to Licensee an exclusive, perpetual,
non-transferrable except otherwise allowed in this Agreement, worldwide,
royalty-bearing right and license to use and practice the Licensed Technology to
develop, make, have made, use, sell, offer for sale and import Products in the
Field. Notwithstanding the foregoing, UM expressly reserves a non-transferable
royalty-free right to use the Licensed Technology in the Field itself, including
use by its faculty, staff and researchers, for educational and non-commercial
research purposes only.




2.2 Right to Sub-license.  Licensee shall have the right to sub-license to any
third party, in whole or in part, its rights under this Agreement with written
permission of UM, such permission not to be unreasonably withheld; provided that
no such written permission of UM shall be required for the grant of any
sublicense to any biotechnology or pharmaceutical company that has, at the time
of the grant of such sublicense, annual revenues that are within the highest
thirty (30) greatest annual revenues among biotechnology or pharmaceutical
companies worldwide.  If Licensee requests permission to grant a sublicense
pursuant to this Section 2.2, UM shall provide a response to such request within
fifteen (15) days after its receipt of such request, and if UM fails to do so
within such time period, such permission will be deemed to have been granted. 
As a condition of granting sub-licenses, Licensee will provide UM with full and
complete copies of all contracts and agreements between it and any sublicensee
within ten (10) business days after execution of same.  UM will maintain such
copies and their terms in confidence as required in Article 8.  A grant of a
sublicense will be invalid if any agreement between Licensee and such
sublicensee prohibits, restricts or conditions Licensee’s provision of such
copies to UM as required in this article.




2.3 No Rights by Implication.  No rights or licenses with respect to the
Licensed Technology are granted or deemed granted hereunder or in connection
herewith, other than those rights or licenses expressly granted in this
Agreement.

--------------------------------------------------------------------------------

 
ARTICLE 3
LICENSING FEES



3.1 Upfront, Annual License Maintenance Fee and Milestone Payments. In
consideration of the license granted hereunder, Licensee shall pay UM the
following non-refundable payments:



(a).  One-Time Upfront Payment. *** within fifteen (15) days of the Effective
Date of this Agreement. Such payments will be paid in four equal installments 
(each equal to $***), each due on the first day of each of the first four (4)
calendar months after the Effective Date.


(b).  Annual License Maintenance Fee. *** due on the anniversary of the
Effective Date.   The Annual License Maintenance Fee will be credited against
royalties in the current fiscal year.



(c). One-Time Milestone Payments.



i.  *** paid in four equal installments (each equal to $***) on the first day of
each of the first four (4) calendar months following the submission of the first
Investigational New Drug Application (“IND”) to the Food and Drug Administration
(“FDA”) or an equivalent application to a regulatory agency anywhere in the
world, for a Product.


ii. ***, paid in four equal installments each equal to $***) on the first day of
each of the first four (4) calendar months following the first submission of a
New Drug Application (“NDA”), including but not limited to a 505b2 application,
or an equivalent application to a regulatory agency anywhere in the world for a
Product.


iii.  *** paid in four equal installments (each equal to $***) on the first day
of each calendar month following the first approval of a New Drug Application
(“NDA”), the including but not limited to a 505b2 application to the FDA, or an
equivalent application to a regulatory agency anywhere in the world, for a
Product.



3.2 Royalties and Sublicense Licensing Fee Payments.




(a). In further consideration of the rights and licenses granted hereunder,
Licensee shall pay UM a royalty of *** of Net Sales of all Products sold by
Licensee or its Affiliate for commercial use.




(b). No royalty shall be due on Products used for clinical trial or other
research or developmental uses. No additional royalty will be due for the use
of a Product containing a prodrug of Cannabidiol that otherwise is generating
royalties under this Agreement.  For avoidance of doubt, Licensee’s obligation
to pay UM a royalty on sales will not be calculated twice - once for the use of
a prodrug of Cannabidiol in a formulation for rectal delivery and once for the
sale of a Product containing a prodrug of Cannabidiol for rectal delivery.



(c). In the event Licensed Technology is sub-licensed by Licensee to a third
party, Licensee will be obligated to pay UM *** of any and all licensing fees
received by Licensee, including but not limited to upfront fees (whether paid in
cash, equity of the sub-licensee or other consideration), royalties, and
milestone payments, received in consideration of the grant of sub-licenses of
the Licensed Technology, however such sub-licenses may be characterized.  The
percentage payable with respect to sublicensing fees received by Licensee will
decrease from *** to the amounts indicated below if Licensee sublicenses the
Licensed Technology after completion of the following development milestones:
*** Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

--------------------------------------------------------------------------------

(i). *** if such sub-license is granted after completion of Phase II clinical
trials but prior to the commencement of Phase III clinical trials;
(ii) ***, if such sub-license is granted upon or after the commencement of Phase
III clinical trials but prior to receipt of the first regulatory approval of
Products;
(iii) *** if the sub-license is granted upon or after the first regulatory
approval of Products based on a 505(b)2 New Drug Application ((not a 505(b)1 New
Drug Application))  filed with the FDA or equivalent thereof; or
(iv) *** if the sub-license is granted upon or after the first regulatory
approval of a Product based on a 505(b)1 New Drug Application ((not a 505(b)(2)
application)) filed with the FDA, or equivalent thereof.



(d). Notwithstanding the foregoing, in the event the foregoing percentages of
the amounts received by the Licensee from a sub-licensee in the form of a
royalty on net sales of Products sold by or on behalf of the Sub-licensee does
not equal a minimum of *** of Net Sales (calculated mutatis mutandis as if such
Net Sales were made by Licensee), Licensee will be obligated to pay UM a royalty
of *** of Net Sales by or on behalf of such Sub-licensee (calculated mutatis
mutandis as if such Net Sales were made by Licensee), subject to reduction as
set forth below.




(e). If, in connection with the manufacture, use, or commercialization of a
Product, Licensee or its Affiliate is obligated to make royalty payments to any
third parties, then Licensee may offset against the royalty owed to UM for that
Product *** of the royalty payable to such third parties, provided that in no
event would any such offsets result in reducing royalties due to UM by more than
*** of those otherwise payable to UM.




(f). If no Valid Claim covers a Product in a country at the time such Product is
sold in such country, then the royalties payable under this Section 3.2 on Net
Sales of Products by Licensee or its Affiliates shall be reduced by ***.  This
reduction in royalties does not apply if a patent application that is part of
the Patents licensed under this Agreement is pending in the country and the
intention of UM is to obtain a Valid Claim that covers the Product in the
country.  In no event would the royalty due to UM with respect to Net Sales of
Products sold in a given country be reduced by operation of the foregoing
offsets and reductions to less than *** of Net Sales of Products in such
country.



(g). Royalties and payments due with respect to shall be paid pursuant to this
Section 3.2 until the later of, on a country by country and Product by Product
basis, (i) the date upon which no Valid Claim of a Patent included in the
Licensed Technology covers the Product in such country, or (ii) ten (10) years
after first commercial sale of such Product in such country.
 
*** Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

--------------------------------------------------------------------------------

3.3 Payments.  Royalties and other amounts payable under this Agreement shall be
paid within forty five (45) days following the last day of the Calendar Quarter
in which royalties and other amounts accrue. The last such payment shall be made
within forty five (45) days after termination of this Agreement.  Payments shall
be deemed paid as of the day on which they are received by UM.




3.4 Reimbursement of Patent Expenses. UM’s out-of-pocket Patent Expenses
incurred before the Effective Date of this Agreement (“Sunk Patent Expenses”)
are to be paid by Licensee under the License Agreement executed by the parties
for delivery of prodrugs of Cannabidiol to the eye (“Ocular License
Agreement”).  Should the Ocular License Agreement be terminated for any reason
before payment of UM’s Sunk Patent Expenses, Licensee shall reimburse UM’s Sunk
Patent Expenses under this Agreement within forty-five (45) days of receipt of
an invoice from UM detailing the Patent Expenses incurred by UM.  In addition,
Licensee will reimburse UM’s future Patent Expenses incurred after the Effective
Date of this Agreement that have not been paid under the terms of the Ocular
License Agreement within forty-five (45) days of receipt of an invoice from UM
detailing the Patent Expenses incurred by UM.




3.5 Reports. Licensee shall deliver to UM within forty five (45) days after the
end of each Calendar Quarter following commercial sale of a Product a report
setting forth in reasonable detail the calculation of the royalties and other
amounts payable to UM for such Calendar Quarter pursuant to this Article 3,
including, without limitation, the Products sold in each country during such
Calendar Quarter, the Net Sales thereof, and, within sixty (60) days after the
end of each Calendar Quarter, similar reports containing corresponding
information relating to royalties payable due to sales by permitted
sub-licensees pursuant to Article 3.2.  An example of an acceptable royalty
report is provided in Appendix D.




3.6 Currency, Place of Payment, Interest.




(a) All dollar amounts referred to in this Agreement are expressed in United
States dollars.  All payments to UM under this Agreement shall be made in United
States dollars (or other legal currency of the United States), as directed by
UM, by check payable to the University of Mississippi” or by wire transfer to an
account as UM may designate from time to time.




(b) If Licensee receives revenues from sales of Products in a currency other
than United States dollars, royalties shall be converted into United States
dollars at the applicable conversion rate for the foreign currency as published
in the “Exchange Rates” table in the eastern edition of The Wall Street Journal
as of the last date of the Calendar Quarter.




(c) Amounts that are not paid when due shall accrue interest-from the due date
until paid, at an annual rate equal to the “Prime Rate” plus 2% as published in
the “Money Rates” table in the eastern edition of The Wall Street Journal as of
the due date.




3.7 Records. Licensee will maintain complete and accurate books and records that
enable the royalties payable hereunder to be verified.  The records for each
Calendar Quarter shall be maintained for two years after the submission of each
report under Article 3.4 hereof.  Upon reasonable prior notice to Licensee, UM
and its accountants shall have access to the books and records of Licensee to
conduct a review or audit thereof no more than one (1) time per years.  Such
access shall be available during normal business hours.  In the event such audit
reveals any error in the computation of amounts due pursuant to Section 3.2 
exceeding 5% of the amount owed, the Licensee shall promptly reimburse UM for
all reasonable expenses and costs incurred in the conduct of such review or
audit.


--------------------------------------------------------------------------------

ARTICLE 4
CERTAIN OBLIGATIONS OF LICENSEE


4.1            Licensee Efforts; Reporting,



(a) Licensee shall use its reasonable efforts to develop for commercial use and
to market Products as soon as practicable, and to continue to market Products as
long as commercially viable, all as is consistent with sound and reasonable
business practice.




(b) Licensee shall provide UM once per Calendar Year on December 1 with written
reports, setting forth in such detail as UM may reasonably request, the progress
of the development, evaluation, testing and commercialization of Products. 
Licensee shall notify UM within thirty (30) days of the end of the first
Calendar Quarter in which the first commercial sale of a Product occurs.




4.2 Compliance with Laws.  Licensee shall use its best efforts to comply in all
material respects with all prevailing laws, rules and regulations pertaining to
the development, testing, manufacture, marketing and import or export of
Products.  Without limiting the foregoing, Licensee acknowledges that the
transfer of certain commodities and technical data is subject to United States
laws and regulations controlling the export of such commodities and technical
data, including all Export Administration Regulations of the United States
Department of Commerce.  These laws and regulations, among other things,
prohibit or require a license for the export of certain types of technical data
to specified countries.  Licensee will comply in all material respects with all
United States laws and regulations controlling the export of commodities and
technical data.




4.3 Government Approvals.  Licensee will be responsible for obtaining, at its
cost and expense, all governmental approvals required to commercially market
Products.




4.4 Patent Notices. Licensee shall mark or cause to be marked all Products made
or sold in the United States with all applicable patent numbers where necessary
to preserve the ability to claim damages for infringement, upon advice of
counsel.  If it is not practical for a Product to be so marked, then Licensee
shall mark or cause to be marked the package for each Product with all
applicable patent numbers.




4.5 Bankruptcy or Equivalent.  Licensee will provide written notice to UM prior
to the filing of a petition in bankruptcy or equivalent if Licensee intends to
file a voluntary petition, or, if known by Licensee through statements or
letters from a creditor or otherwise, if a third party intends to file an
involuntary petition in bankruptcy against Licensee.  Notice will be given at
least 75 days before the planned filing or, if such notice is not feasible, as
soon as Licensee is aware of the planned filing.  Licensee's failure to perform
this obligation is deemed to be a material pre-petition incurable breach under
this Agreement not subject to the 60-day notice requirement of Section 9.2, and
UM is deemed to have terminated this Agreement forty-five (45) days prior to the
filing of the bankruptcy.

 
 

--------------------------------------------------------------------------------

 
ARTICLE 5
REPRESENTATIONS



5.1 Representations of UM.  UM represents to Licensee as follows:




(a) this Agreement, when executed and delivered by UM, will be the legal, valid
and binding obligation of UM, enforceable against UM in accordance with its
terms;




(b) UM subject to certain rights under 37 CFR 401.14 retained by the federal
government in inventions resulting from federally supported work is the owner of
all right, title and interest in and to the Licensed Technology, and has not
granted rights in or to the Licensed Technology to any person other than
Licensee;




(c) UM has not received any written notice that the Licensed Technology
infringes the proprietary rights of any third party;




(d) the inventions claimed in the Patents to the knowledge of UM have not been
publicly used, offered for sale, or disclosed in a printed publication by
employees of UM more than one year prior to the filing of the U.S. application
for the Patents.




5.2 Representations and Warranties of Licensee.  Licensee represents and
warrants to UM as follows:




(a) Licensee is a corporation duly organized, validly existing and in good
standing under the laws of California and has all requisite corporate power and
authority to execute, deliver and perform this Agreement;




(b) This Agreement, when executed and delivered by Licensee, will be the legal,
valid and binding obligation of Licensee, enforceable against Licensee in
accordance with its terms;




(c) the execution, delivery and performance of this Agreement by Licensee does
not conflict with, or constitute a breach or default under,




(i) the charter documents of Licensee,




(ii) any law, order, judgment or governmental rule or regulation applicable to
Licensee, or




(iii) any provision of any agreement, contract, commitment or instrument to
which Licensee is a party; and the execution, delivery and performance of this
Agreement by Licensee does not require the consent, approval or authorization
of, or notice, declaration, filing or registration with, any governmental or
regulatory authority.

 

--------------------------------------------------------------------------------

ARTICLE 6
LIABILITY AND INDEMNIFICATION



6.1 No warranties; Limitation on Liability.  EXCEPT AS EXPLICITLY SET FORTH IN
THIS AGREEMENT, UM MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
WITH RESPECT TO: (I) COMMERCIAL UTILITY; OR (II) MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE; OR (III) THAT THE USE OF THE LICENSED TECHNOLOGY WILL NOT
INFRINGE ANY PATENT, COPYRIGHT OR TRADEMARK OR OTHER PROPRIETARY OR PROPERTY
RIGHTS OF OTHERS.  UM SHALL NOT BE LIABLE TO LICENSEE, LICENSEE’S SUCCESSORS OR
ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM ON ACCOUNT OF, OR ARISING
FROM, THE USE OF INFORMATION IN CONNECTION WITH THE LICENSED TECHNOLOGY SUPPLIED
HEREUNDER OR THE MANUFACTURE, USE OR SALE OF PRODUCTS OR ANY OTHER MATERIAL OR
ITEM DERIVED THEREFROM.




6.2 Liability.   UM is an agency of the State of Mississippi under the
management and control of the Board of Trustees of the State Institutions of
Higher Learning (IHL).  As authorized by law, IHL maintains a program of
self-insurance for purposes of workers’ compensation and general liability,
pursuant to the Mississippi Tort Claims Act as set forth in Chapter 46, Title
11, Mississippi Code 1972, as amended.  Accordingly, any liability of UM for any
damages, losses, or costs arising out of or related to acts performed by UM or
it employees under this Agreement is governed by the Tort Claims Act.




6.3 Licensee Indemnification.  Licensee will indemnify, defend and hold harmless
UM, its trustees, officers, agents and employees (collectively, the “Indemnified
Parties”), from and against any and all liability, loss, damage, action, claim
or expense suffered or incurred by the Indemnified Parties which results from or
arises out of third party claims in connection with (individually, a “Liability”
and collectively, the “Liabilities”):




(a) breach by Licensee of any duty, covenant or agreement contained in this
Agreement or a lawsuit, action, or claim brought by any third party that
includes any allegation which, if proven true, would constitute a breach by
Licensee of any duty, covenant or agreement contained in this Agreement;




(b) the development, use, manufacture, promotion, sale, distribution or other
disposition of any Products by Licensee, its Affiliates, assignees, vendors or
other third parties, for personal injury, including death, or property damage
arising from any of the foregoing.  The indemnification obligation under Article
6.3 shall not apply to any contributory negligence or product liability of the
Indemnified Party which may have occurred prior to the execution of this
Agreement.  Licensee will indemnify and hold harmless the Indemnified Parties
from and against any Liabilities resulting from:




(i) any product liability or other claim of any kind related to the use by a
third party of a Product that was manufactured, sold, distributed or otherwise
disposed by Licensee, its Affiliates, assignees, vendors or other third parties;

(ii) clinical trials or studies conducted by or on behalf of Licensee relating
to any Products, including, without limitation, any claim by or on behalf of a
human subject of any such clinical trial or study, any claim arising from the
procedures specified in any protocol used in any such clinical trial or study,
any claim of deviation, authorized or unauthorized, from the protocols of any
such clinical trial or study, any claim resulting from or arising out of the
manufacture or quality control by a third party of any substance administered in
any clinical trial or study;

 

--------------------------------------------------------------------------------

(iii) Licensee’s failure to comply with all prevailing laws, rules and
regulations pertaining to the development, testing, manufacture, marketing and
import or export of Products.




6.4 Procedures.  The Indemnified Party shall promptly notify Licensee of any
claim or action giving rise to a Liability subject to the provisions of Article
6.3.  Licensee shall have the duty to defend any such claim or action, at its
cost and expense.  Indemnified Party must have the right, however, to approve
counsel through the Mississippi Attorney General and through its governing board
to represent it, and such approval will not be unreasonably withheld.  In the
event Licensee or any of its parents, affiliates or subsidiaries is also named
in a particular claim, Licensee may choose the same attorneys who defend the
Indemnified Parties to defend Licensee unless there arises a conflict of
interest between the Licensee and one or more of the Indemnified Parties or
among the Indemnified Parties. The indemnification rights of UM or other
Indemnified Party contained herein are in addition to all other rights which
such Indemnified Party may have at law or in equity or otherwise.




6.5 Product Liability Insurance.  Beginning with the commencement of human
clinical trials of any Product and continuing for a period of time after
Licensee ceases manufacturing and marketing Products that is reasonable based
upon industry standards, Licensee shall maintain general liability and product
liability insurance that is reasonable based upon industry standards, but not
less than $5 million per incident and $5 million in the aggregate.  The
insurance amounts specified herein shall not be deemed a limitation on
Licensee’s indemnification liability under this Agreement.  Licensee shall
provide UM with copies of such policies, upon request of UM.  Licensee shall
notify UM at least ten (10) days prior to cancellation of any such coverage.



ARTICLE 7
PATENTS AND INFRINGEMENT



7.1 Prosecution of Patents.




(a) Responsibilities for Patent Prosecution and Maintenance.

(i) UM using one of its approved outside patent attorneys is responsible for
preparing, filing, and prosecuting any patent applications, maintaining any
issued patents, and prosecuting and maintaining any and all continuations,
continuations-in-part, divisional, substitutions, reissues, or re-examinations
(or the foreign equivalent of these) related to the Patent rights in accordance
with the process summarized in Appendix C. Licensee will reimburse UM for Patent
Expenses subject to 3.1.c. hereof.

 (ii) UM will prepare, file, and prosecute Patent(s), including Improvements in
the United States. In the event of Improvements UM may also prepare, file, and
prosecute international applications under the Patent Cooperation Treaty. 
Licensee will specify in writing to UM the foreign countries in which patent
applications for Improvements are to be filed and prosecuted. UM will notify
Licensee ninety (90) days in advance of a national stage filing deadline, and
Licensee will specify such additional countries no later than thirty (30) days
before the national stage filing deadline for the pertinent patent application.

 

--------------------------------------------------------------------------------

(iii) UM is solely responsible for making decisions regarding content of U.S.
and foreign applications to be filed and prosecution of the applications,
continuations, continuations-in-part, divisional, substitutions, reissues, or
re-examinations (or the foreign equivalent of these) related thereto.

(iv) Licensee will cooperate with UM in the filing, prosecution, and maintenance
of any Patents.  UM will advise Licensee promptly as to all material
developments with respect to the applications. Copies of all papers received and
filed in connection with prosecution of applications in all countries will be
provided promptly after receipt or filing to Licensee to enable it to advise UM
concerning the applications.




(v) No party shall be liable for any loss, as a whole or in part, of a patent
term extension granted by the U.S. Patent and Trademark Office (or its foreign
equivalents) on a Patent, even if such loss results from acts or omissions of
the prosecuting party or its personnel.

(vi) Each party agrees to promptly forward all written communications from the
other party regarding prosecution of Patents to its patent counsel as
appropriate, with a written confirmation to the other party that the
communications have been forwarded.


7.2            Infringement by Third Party.


(a) Each party will promptly notify the other party of any infringement or
possible infringement of any of the Patents or other Licensed Technology. 
Licensee shall have the right, but not the obligation, to prosecute such
infringement at its own expense.  In such event, UM shall cooperate with
Licensee, at UM’s expense.  Licensee shall not settle or compromise any such
suit in a manner that imposes any obligations or restrictions on UM or grants
any rights to the Licensed Technology which are inconsistent with the rights and
obligations of Licensee or UM pursuant to this Agreement, without UM’s written
consent.


(b)  If Licensee fails to prosecute or chooses not to prosecute such
infringement within one hundred and twenty (120) days after receiving notice
thereof, UM shall have the right, but not the obligation, to prosecute such
infringement at its own expense.  In such event, Licensee shall cooperate with
UM, at UM’s expense.



(b) Any recovery obtained by the prosecuting party as a result of such
proceeding, by settlement or otherwise, shall be applied first to the
prosecuting party, an amount equal to two times its costs and expenses of the
litigation, with the remainder to be paid 80% to the prosecuting party and 20%
to the other party.

 

--------------------------------------------------------------------------------

ARTICLE 8
CONFIDENTIALITY AND PUBLICATIONS



8.1 Confidentiality.  To the extent allowed by law, both parties shall maintain
in confidence and shall not disclose to any third party the Confidential
Information received pursuant to this Agreement, without the prior written
consent of the disclosing party except that the Confidential Information may be
disclosed by either party only to those third parties (x) who have a need to
know the information in connection with the exercise by either party of its
rights under this Agreement and who agreed in writing to keep the information
confidential to the same extent as is required of the parties under this Article
8.1, or (y) to whom either party is legally obligated to disclose the
information.  The foregoing obligation shall not apply to information which:




(a) is, at the time of disclosure, publicly known or available to the public,
provided that Information will not be deemed to be within the public domain
merely because individual parts of such Information are found separately within
the public domain, but only if all the material features comprising such
Confidential Information are found in combination in the public domain;




(b) is known to recipient at the time of disclosure of such Confidential
Information not under confidentiality provided that recipient promptly notifies
disclosing party in writing of this prior knowledge within thirty (30) days of
receipt;




(c) is hereafter furnished to recipient by a third party, as a matter of right
and without restriction on disclosure, provided that recipient promptly notifies
disclosing party in writing of this third party disclosure after receipt
thereof;




(d) is made public by disclosing party;




(e) is disclosed with the written approval of either party;




(f) is the subject of a legally binding court order compelling disclosure,
provided that recipient must give disclosing party notice of any request for
disclosure pursuant to any legal proceeding, within two (2) days of receipt of
such request by recipient, and recipient must cooperate with disclosing party in
obtaining appropriate protective orders to preserve the confidentiality of the
Confidential Information;




(g) must be disclosed to comply with applicable laws, rules, regulations or
rules of a securities exchange, provided that the party subject thereto uses
reasonable efforts to minimize the scope of disclosure and to seek confidential
treatment thereof.



8.2           Publications.  Should UM desire to disclose publicly, in writing
or by oral presentation, Confidential Information related to the Licensed
Technology, UM shall notify Licensee in writing of its intention at least ninety
(90) days before such disclosure.  UM shall include with such notice a
description of the oral presentation or, in the case of a manuscript or other
proposed written disclosure, a current draft of such written disclosure. 
Licensee may request UM, no later than ninety (90) days following the receipt of
UM’s notice, to file a patent application, copyright or other filing related to
such Invention.  All such filings shall be subject to the provisions of Article
8.1 of this Agreement.  Upon receipt of such request, UM shall arrange for a
delay in publication, to permit filing of a patent or other application.  Should
Licensee reasonably determine that more than ninety (90) days is required in
order to file any such patent information (including additional time required to
perform additional research required for adequate patent disclosure), or, if
Licensee reasonably determines that such Confidential Information cannot be
adequately protected through patenting and such Confidential Information has
commercial value as a trade secret, then publication or disclosure shall be
postponed until the parties can mutually agree upon a reasonable way to proceed.
 

--------------------------------------------------------------------------------

8.3 Use of Name; Disclosure of Agreement.  Neither Licensee nor UM shall
directly or indirectly use the other party’s name, seal, logo, trademark, or
service mark, or any adaptation of them, or the name of any trustee, officer or
employee thereof, without that party’s prior written consent, or disclose the
terms of this Agreement to third parties except that UM or Licensee may disclose
this Agreement to any sublicenses or Affiliate and may disclose an accurate
description of the terms of this Agreement to the extent required under federal
or state securities, tax, grant administration, or other governmental disclosure
laws, rules or regulations or rules of a securities exchange, provided that UM
shall take steps to preserve the confidentiality of such information to the
extent allowed by law. 





ARTICLE 9
TERM AND TERMINATION



9.1 Term.  This Agreement and the licenses granted herein shall commence on the
Effective Date and shall continue, subject to earlier termination under Articles
9.2 or 9.3 hereof, until the later of the expiration of the last to expire of
the patents or patent applications within the Licensed Technology, or expiration
of Licensee’s payment obligations under Article 3. Upon expiration of the term,
Licensee shall have an irrevocable, perpetual, nonexclusive, royalty-free,
worldwide license, with the right to grant sublicenses through multiple tiers,
under the Licensed Technology, to develop, make, use, sell, offer for sale and
import Product in the Field.




9.2 Termination by UM. Upon the occurrence of any of the events set forth below
(“Events of Default”), UM shall have the right to terminate this Agreement by
giving writtennotice of termination, such termination effective with the giving
of such notice:




(a) nonpayment of any material amount payable to UM that is continuing sixty
(60) calendar days after UM gives Licensee written notice of such nonpayment;




(b) any material breach by Licensee of any covenant (other than a payment breach
referred to in clause (a) above or a Development Plan breach referred to in
section 9.3 below) or any representation or warranty contained in this Agreement
that is continuing sixty (60) calendar days after UM gives Licensee written
notice of such breach;




(c) Licensee fails to comply in any material respect with the terms of the
license granted under Article 2 hereof and such noncompliance is continuing
sixty (60) calendar days after UM gives Licensee notice of such noncompliance;



(d)  Licensee becomes subject to a Bankruptcy Event;


(e)  the dissolution or cessation of operations by Licensee;


(f)  If after the first commercial sale of a Product and during the term of this
Agreement, Licensee materially fails to make reasonable efforts to commercialize
at least one (1) Product or fails to keep at least one (1) Product on the market
after the first commercial sale for a continuous period of one (1) year, other
than for reasons outside of Licensee’s control (e.g., action by regulatory
authorities).
 

--------------------------------------------------------------------------------

9.3 Development Plan.  Licensee will provide UM with a Development Plan
reasonably acceptable to UM within six (6) months of the Effective Date of this
Agreement.  Such Development Plan will be added to this Agreement as Appendix
B.  UM shall be entitled to terminate this Agreement if Licensee fails to meet
the pre-established development milestones contained in the Development Plan.
The milestones may be changed as agreed upon in advance in writing by both
parties.  UM shall give written notice of its decision to terminate this
Agreement specifying a failure of the Development Plan milestones.  Unless
Licensee has remedied such failure or both parties have agreed, in writing, to a
revised milestone schedule (which agreement will not be unreasonably withheld)
within sixty (60) days after receipt of such notice, this Agreement will be
deemed to terminate as of the expiration of such sixty (60) day period.




9.4 Termination by Licensee.  Licensee shall have the right to terminate this
Agreement, at any time with or without cause, upon sixty (60) days’ written
notice to the UM.




9.5 Rights and Duties Upon Termination.  Within thirty (30) days after
termination (but not expiration) of this Agreement, each party shall return to
the other party any Confidential Information of the other party.  If terminated
by Licensee the Licensee also shall return all Licensed Technology which is
embodied in physical form to the UM promptly upon the termination of this
Agreement. In the event of an early termination of this Agreement, Licensee and
its sub-licensees shall have the right to use or sell all the Product(s) on hand
or in the process of manufacturing at the time of such early termination,
provided that Licensee shall be obligated to pay to UM a royalty on such sales
as set forth in this Agreement if, at that time there remains in existence any
of UM’s Patents covering the transfer of such Product(s) and a royalty or other
payment is payable pursuant to the terms of this Agreement.  Within thirty (30)
days after termination of this Agreement by the UM under Article 9.2 or by
Licensee without Cause under Article 9.4, Licensee agrees:

 
(a)  to provide UM with copies of all results of research, development and
marketing studies pertaining to the Products and Licensed Technology controlled
by Licensee, its Affiliates or sublicencees;


 (b)  to provide UM an electronic and paper copy of any IND, NDA and any other
documents and correspondence related to the Licensed Technology and Product(s)
between Licensee and the Food and Drug Administration and other domestic and
foreign government agencies controlled by Licensee, its Affiliates or
sublicencees; and



 (c) to provide UM with an electronic and paper copy of any and all patent and
trademark documents and correspondence related to the Licensed Technology and
Product(s) between Licensee and the U.S. Patent Office and foreign government
equivalents to the extent owned by Licensee, its Affiliates, or sublicencees.



(d) that UM shall own all right, title and interest in said research,
development and marketing results as well as regulatory and intellectual
property related applications submitted to all government agencies that is owned
by Licensee, its Affiliates, or sub-licensees.  Licensee, its Affiliates or
sub-licensees shall assign all such patents owned by Licensee, its Affiliates or
sub-licensees in which UM is not an inventor to UM.
 

--------------------------------------------------------------------------------

(e)  to perform all acts deemed necessary or desirable by UM to permit and
assist it, at UM’s expense, in evidencing, perfecting, obtaining, maintaining,
defending and enforcing UM’s ownership rights and/or any assignment with respect
to inventions and patents to be assigned to UM pursuant to this Section 9.5 in
any and all countries.  Such acts may include, but are not limited to, execution
of documents and assistance or cooperation in legal proceedings.  Upon
termination, Licensee, its Affiliates and sub-licensees herby irrevocably
designates and appoints UM and its duly authorized officers and agents, as its
agents and attorneys-in-fact to act for and in its behalf and instead of
Licensee, its Affiliates and sub-licensees, to execute and file any documents
and to do all other lawfully permitted acts to further the foregoing purposes
with the same legal force and effect as if executed by Licensee, its Affiliates
and sub-licensees.



9.6 Provisions Surviving Termination.  Licensee’s obligation to pay any
royalties accrued but unpaid prior to termination of this Agreement shall
survive such termination. Licensee shall owe UM royalties on sales when Licensee
has received payments from a sub-licensee or Affiliate. In addition, all
provisions required to interpret the rights and obligations of the parties
arising prior to the termination date shall survive expiration or termination of
this Agreement.



ARTICLE 10
MISCELLANEOUS



10.1 Assignment. This Agreement and the rights and benefits conferred upon
Licensee hereunder may not be transferred or assigned to any Person, directly or
by merger, by sale or assignment of membership interests in Licensee, or by
other operation of law, without the express written permission of UM, which
permission will not be unreasonably withheld.  Notwithstanding the requirement
set forth in the preceding sentence, Licensee may assign or transfer its
interests in this Agreement without written permission from UM in the following
circumstances:




(a) an assignment in connection with the sale or transfer of all or
substantially all of Licensee’s assets which relate to the development or use of
the Licensed Technology or a Product(s) provided that the buyer or transferee is
at least as financially stable as Licensee and following the sale or transfer
would be as capable of performing its obligations under this Agreement as
Licensee would be; or

(b) an assignment by Licensee to an Affiliate of Licensee; or




(c) an assignment of a security interest in this Agreement as a part of a
security interest in all or substantially all of the Licensee’s assets which
relate to the Licensed Technology. or a Product(s).



Any prohibited assignment of this Agreement or the rights hereunder shall be
null and void.  No assignment shall relieve Licensee of responsibility for the
performance of any accrued obligations which it has prior to such assignment. 
This Agreement shall inure to the benefit of permitted assigns of Licensee.



10.2 No Waiver.  A waiver by either party of a breach or violation of any
provision of this Agreement will not constitute or be construed as a waiver of
any subsequent breach or violation of that provision or as a waiver of any
breach or violation of any other provision of this Agreement.




10.3 Independent Contractor.  Nothing herein shall be deemed to establish a
relationship of principal and agent between UM and Licensee, nor any of their
agents or employees for any purpose whatsoever.  This Agreement shall not be
construed as constituting UM and Licensee as partners, or as creating any other
form of legal association or arrangement which could impose liability upon one
party for the act or failure to act of the other party. No employees or staff of
UM shall be entitled to any benefits applicable to employees of Licensee.
Neither party shall be bound by the acts or conduct of the other party.

 

--------------------------------------------------------------------------------

10.4 Notices. Any notice under this Agreement shall be sufficiently given if
sent in writing by prepaid, first class, certified or registered mail, return
receipt requested, addressed as follows:



if to UM, to:


University of Mississippi
P.O. Box 1848
100 Barr Hall
University, MS 38677
Attention: Dr. Walter G. Chambliss
Director of Technology Management


if to Licensee, to:


Nemus
16133 Ventura Blvd.
7th Floor, Encino, CA 91436
Attention:  Brian Murphy
CEO


or to such other addresses as may be designated from time to time by notice
given in accordance with the terms of this Article.



10.5 Entire Agreement.  This Agreement, together with the attachments hereto,
embodies the entire understanding between the parties relating to the subject
matter hereof and supersedes all prior understandings and agreements, whether
written or oral.  This Agreement may not be modified or varied except by a
written document signed by duly authorized representatives of both parties.




10.6 Severability.  In the event that any provision of this Agreement shall be
held to be unenforceable, invalid or in contravention of applicable law, such
provision shall be of no effect, the remaining portions of this Agreement shall
continue in full force and effect, and the parties shall negotiate in good faith
to replace such provision with a provision which effects to the extent possible
the original intent of such provision.




10.7 Force Majeure.  In the event that either party’s performance of its
obligations under this Agreement shall be prevented by any cause beyond its
reasonable control, including without limitation acts of God, acts of
government, shortage of material, accident, fire, delay or other disaster,
provided that the effected party shall have used its reasonable best efforts to
avoid or remove the cause of such nonperformance and to minimize the duration
and negative affect of such nonperformance, then such effected party’s
performance shall be excused and the time for performance shall be extended for
the period of delay or inability to perform due to such occurrence.  The
affected party shall continue performance under this Agreement using its best
efforts as soon as such cause is removed.




10.8 Headings.  Any headings and captions used in this Agreement are for
convenience of reference only and shall not affect its construction or
interpretation.

 

--------------------------------------------------------------------------------

10.9 No Third Party Benefits.  Nothing in this Agreement, express or implied, is
intended to confer on any person other than the parties hereto or their
permitted assigns, any benefits, rights or remedies.




10.10 Governing Law.  This Agreement shall be construed in accordance with and
governed by the internal laws of the State of Mississippi, excluding such
state’s rules relating to conflicts of laws, and its form, execution, validity,
construction and effect shall be determined in accordance with such internal
laws.




10.11 Counterparts.  This Agreement shall become binding when any one or more
counterparts hereof,individually or taken together, shall bear the signatures of
each of the parties hereto.  ThisAgreement may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page to this Agreement by e-mail shall be effective as delivery
of a manually executed counterpart of this Agreement.




10.12 Resolution of Disputes.  In the event of any dispute, controversy or claim
arising out of or relating to this Agreement, or to any breach hereof, the
parties shall attempt first to resolve the dispute by good faith negotiation. 
If the parties are unable to reach agreement by negotiating in good faith within
sixty (60) days of written assertion of a claim, they agree to try to settle the
dispute by nonbinding mediation in accordance with the mediation rules of the
American Arbitration Association (“AAA”).  Such nonbinding mediation shall be
undertaken on a confidential basis and shall take place in Oxford, Mississippi,
unless the parties agree to an alternative location.





SIGNATURES ON FOLLOWING PAGE
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.




UNIVERSITY OF MISSISSIPPI


/s/ WALTER G. CHAMBLISS
 
12/14/15
Walter G. Chambliss, Ph.D.
 
Date
Director of Technology Management, Office of Research & Sponsored Programs
               
Acknowledged by:
               
/s/ LARRY A. WALKER
 
12/16/15
Larry A. Walker, Ph.D.
 
Date
Director, National Center for Natural Products Research
               
/s/ DAVID D. ALLEN
 
12/17/15
David D. Allen, Ph.D.
 
Date
Dean, School of Pharmacy
   
Executive Director, Research Institute of Pharmaceutical Sciences
               
NEMUS BIOSCIENCE
               
/s/ BRIAN MURPHY
 
12/14/15
Brian Murphy, M.D.
 
Date
Chief Executive Officer
   



 

--------------------------------------------------------------------------------

 
 
APPENDIX A


PATENTS




Pending filing of a provisional patent application.  Working Title: 
“Cannabidiol prodrugs with improved bioavailability”.
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B
DEVELOPMENT PLAN
 
 
 
 
 

--------------------------------------------------------------------------------

 
APPENDIX C
UM RESPONSIBILITIES FOR KEEPING LICENSEE INFORMED


 The Division of Technology Management (“DTM”) at UM is responsible for managing
the patent prosecution process for the Licensed Technology.  The following
procedure will be followed:

1. Outside Patent Counsel (“OPC”) will notify DTM when an office action is
received from the United States Patent and Trademark Office “USPTO”) or foreign
counterpart and send a copy to DTM.   If the office action is straightforward
(e.g. very similar to a previously submitted response in another country or
minor claim changes to be consistent with patent law), DTM will ask patent
counsel to draft a response/amendment for review by DTM and Licensee.  DTM will
send a copy of the office action to Licensee and to the Principal
Investigator(s) at UM.  If the office action requires a strategic discussion,
DTM will schedule a conference call between Licensee (and Licensee’s counsel if
desired), DTM, the PI(s) and OPC.   At any time, regardless of the complexity of
the office action, Licensee may request a conference call to discuss the pending
office action and DTM will set one up.  The same procedures are used when
dealing with prosecution timelines and deadlines (including but not limited to
30/31 national entries on PCT applications and claim amendments following Search
Reports).

2. OPC will send a “final” draft version of the response/amendment to DTM for
review/approval.  DTM will forward it to Licensee and the PI(s) and ask for
comments.  This generally requires a quick turnaround time (e.g. 24 to 48 hours)
depending on how many drafts have been exchanged.

3. OPC will file the response/amendment and send DTM a copy of the filed
document.  DTM will forward the document to Licensee and the PI(s).

4. Improvements to the patented pending technology will be documented in
accordance with UM’s Patent and Invention Policy by researchers using DTMs
Research Disclosure Form.  DTM will send a copy of the Research Disclosure Form
to Licensee if Licensee has not already reviewed the disclosure. The disclosure
will be sent to OPC for review and a conference call will be set up with DTM,
Licensee (and Licensee’s counsel if desired), the PI(s) (and other researchers
as appropriate) and the OPC to discuss strategies of incorporating the
Improvement.

5. When OPC receives a notice of allowance for the pending claims, OPC will send
the notice to DTM. DTM will forward the notice to Licensee, and the PI(s).  DTM
will ask Licensee and the PI(s) if there are any Improvements that need to be
considered for incorporation before the patent issues (typically 3 to 6
weeks).   DTM will ask Licensee and the PI if the issue fee should be paid or if
the claims should be further amended. 

6. DTM will send Licensee a monthly IP report, usually the first week of every
month, detailing all issued and pending patents.  The report will include a
status item for every docket as well as timeline for any pending deadlines with
a countries patent office.  Estimates for each action item will be included if
they are available from OPC. 



In all of the above, the final prosecution decisions rest with DTM, however the
wishes of Licensee and the PI(s) are taken seriously.  In addition Licensee is
advised that on occasion the OPC (no matter which OPC DTM uses) will fail to
provide DTM with timely notice of actions needed during prosecution negating
some of the above steps.  In such cases DTM will notify Licensee and the PIs of
the situation and respond as needed to meet required deadlines. 
 
 

--------------------------------------------------------------------------------



APPENDIX D
Example Sales and Royalty Report


Licensee:  _________________________           UM Agreement ID:
_______________________________
                                                                                    
Period Covered: ____________________   through ___________________________
                                                                      
Prepared by: _______________________                               Date:
_________________________________                                                      
                          (Company Representative)
 
Approved by: ______________________                              Date:
_________________________________                                                      
                          (Company Representative)
 
If license agreement covers several major product lines, please prepare a
separate report for each line.  Then combine all product lines into a summary
report.
 
Report Type:                       □    Single Product or Process Line
Report: ________________________________                                                                                                                             
                                                                                                                                              (product
name)
 
                                            □    Multiproduct Summary Report,
Page ____ of ____
 
Other Compensation:          □    Annual Payments, milestones, or other fees &
compensation
 
Details: ___________________________________
                                                                     
Amount Due: ______________________________
                                                                                  
                                             □      No Compensation of Royalty
Due this Period
 
                                                      Reason: ____________________________                                                                     


--------------------------------------------------------------------------------

 


Country
Quantity Produced
Quantity Sold
Gross Sales ($)
*Net Sales ($)
Royalty Rate
Conversion Rate (if applicable)
Royalty Due this Period
USA
             
Canada
             
Japan
             
Other:
                                                             
TOTAL:
             



* To calculate net sales, use the following space to list separately the
specific types of allowed deductions under the license agreement and the
corresponding
amounts:  ________________________________________________________________________________________________
 
Then calculate the final Net Sales amount by subtracting these amounts from
Gross Sales, and note in the column above.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 